Citation Nr: 1712268	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-21 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected unspecified depressive disorder with alcohol use disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected depressive disorder.

3.  Entitlement to service connection for an abdominal aortic aneurysm, claimed as secondary to service-connected bronchial asthma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
a December 2010 rating decision from the Department of Veterans Affairs
(VA) Regional Office (RO).

These claims were previously remanded by the Board in November 2014, and have since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's unspecified depressive disorder with alcohol use disorder has been manifested by depressed mood, mild memory loss, anxiety, and chronic sleep impairment, which were, at most, productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The probative evidence of record is against a finding that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's gastroesophageal reflux disease did not manifest during active service and is not otherwise related to his military service, nor was it caused or permanently aggravated by his service-connected unspecified depressive disorder with alcohol use disorder.

3.  The evidence of record is against a finding that the Veteran's abdominal aortic aneurysm was caused or permanently aggravated by his service-connected bronchial asthma. 




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for an 
unspecified depressive disorder with alcohol use disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2016).

2.  The criteria for service connection for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for abdominal aortic aneurysms, claimed as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in July 2010 and August 2010.  

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent VA examinations in September 2010, October 2010, and July 2016.  Upon review, the Board finds the VA examinations and opinions, when viewed together, are sufficient and adequate for rating purposes.  The VA examiners reviewed the Veteran's relevant medical history and lay testimony, completed physical examinations and other appropriate testing, and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the Board's prior remands have been undertaken, as additional private and VA treatment records were associated with the Veteran's file, and the Veteran was afforded new VA examinations for these claims.  Accordingly, the Board finds that there has been substantial compliance with prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Increased Rating

The Veteran is in receipt of an initial 30 percent disability rating for unspecified depressive disorder with alcohol use disorder (depressive disorder) under Diagnostic Code 9434, and contends that the disability is worse than the rating assigned.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130. 

 A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for a veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for major depressive disorder.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

The Veteran was given an initial VA psychiatric examination in September 2010.  
He reported feeling depressed with passive suicidal ideation that accompanies physical pain.  He did not have current suicidal ideation and could not recall the last time he had suicidal thoughts.  The Veteran also reported difficulty sleeping, alcohol abuse, increased irritability, low mood, and a lack of energy.  He reported a good relationship with his current spouse and family.  The examiner noted that the Veteran was fully cooperative, well-groomed and oriented, and was capable of managing his financial affairs.  The examiner noted there was no impairment of thought process or communication.  Speech was within normal limits with no irrelevant, illogical, or obscure speech patterns.  Mood was "ok."  The Veteran denied experiencing anxiety or panic attacks.  Insight was judged to be good and judgment appropriate.  He had the ability to maintain activities of daily living including personal hygiene.  No obsessive or ritualistic behavior was observed.  While the Veteran reported memory problems, he demonstrated good short and long-term memory upon examination.  The examiner opined that the Veteran did not have PTSD, but diagnosed the Veteran with depression and assigned a Global Assessment of Functioning (GAF) score of 59 according to the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV). 

The Veteran underwent a neuropsychological consultation at a VA medical center (VAMC) in August 2015, where he reported memory loss, alcohol abuse, anxiety, and "occasional" depression, as well as a previous diagnosis of Alzheimer's disease that was being treated with medication.  The Veteran further reported no difficulties with personal care, driving, or managing finances, and he denied any hallucinations and suicidal or homicidal ideation.  He described his relationships with his spouse and son as "excellent."  While the Veteran reported difficulty sleeping, he also noted a previous diagnosis of sleep apnea which was untreated at the time of this consultation.  The VAMC clinician found the Veteran to be cooperative, as well as appropriately dressed and well groomed.  Speech was normal, mood slightly depressed, thought process logical and goal directed, and insight adequate.  Testing revealed memory was in the average or low average range.  The Veteran described his memory as "sometimes good, sometimes not so good" and could not provide examples of current memory problems.  

The Veteran was afforded a second VA examination in July 2016.  The Veteran reported feeling depressed with passive suicidal and homicidal ideation, although he denied current suicidal ideation or a history of attempts or intent and denied current homicidal ideation or intent.  The Veteran also reported difficulty sleeping, mild anxiety, alcohol abuse, lack of energy, and mild memory loss.  He reported a good relationship with his current spouse and family.  During the interview, the only symptoms endorsed by the Veteran were depressed mood, chronic sleep impairment, and mild memory loss such as forgetting names, directions or recent events.  The examiner noted that the Veteran was fully cooperative, well-groomed and oriented, and was capable of managing his financial affairs.  Speech was normal and coherent.  Mood appeared depressed and affect congruent with the topic of conversation but guarded at times.  Gross cognition appeared intact.  There was no evidence of delusions or disorganized behavior.  The Veteran denied experiencing hallucinations.  The examiner noted that the Veteran met the DSM-V criteria for a diagnosis of unspecified depressive disorder and alcohol use disorder related to his depressive disorder, which was consistent his 2010 DSM-IV diagnosis of depressive disorder.  In addition, the examiner opined that it was not possible to differentiate which symptoms are attributable to each diagnosis without resorting to mere speculation due to a high degree of overlap and interaction between each diagnosis, since alcohol is a neurological depressant which is highly correlated with an exacerbation or the creation of depressive symptoms.  

The examiner concluded by noting that the Veteran's symptoms and impairment appeared consistent with that cited during his original 2010 exam.  As such, his current level of impairment was still best described as, "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation."

Based on the above, the Board finds that the Veteran's depressive disorder during the course of the appeal has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, chronic sleep impairment, and mild memory loss, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9434 that is currently assigned.  See 38 C.F.R. § 4.130.  

The Board acknowledges the Veteran's lay assertions regarding the severity of his depression.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the evidence of record is against the assertion that the Veteran's condition has more nearly approximated occupational and social impairment with reduced reliability and productivity, and does not suggest symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships (the criteria for a 50 percent total schedular rating under Diagnostic Code 9434).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  These symptoms have been absent during treatment and examination, and in many cases it has been affirmatively noted that these symptoms were not present.  For example, speech has been described as normal, judgment has been described as appropriate, and the Veteran has denied experiencing panic attacks.  

The Veteran has reported passive suicidal thoughts.  However, at both examinations and his neuropsychological appointment the Veteran denied suicidal ideation.  During the 2010 examination he reported he could not recall the last time he had suicidal thoughts.  At the 2016 examination he denied a history of suicide attempts or intent.  Overall, while recognizing that suicidal ideation can be a symptom demonstrative of a 70 percent rating and that the Veteran may have had some thoughts of suicide during the course of this appeal, the Board finds these thoughts in concert with his other symptoms do not more nearly reflect occupational and social impairment with reduced reliability and productivity or worse.  Instead, the evidence reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

The VA examiners noted that the Veteran was cooperative and attentive, with normal grooming and hygiene habits, and was capable of managing his own financial affairs.  Although the Veteran reported being socially withdrawn at times, he reported a good relationship with his immediate family.  The symptoms that were evident to the examiners or endorsed by the Veteran - depressed mood, mild memory loss, anxiety, and chronic sleep impairment - are all contemplated by the currently assigned 30 percent disability rating.  Id.  

While the Veteran has reported memory loss, the severity of the memory loss is best described as mild memory loss (such as forgetting names, directions, recent events) which is demonstrative of a 30 percent rating, than impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) or of memory loss for names of close relatives, own occupation, or own name, both of which are demonstrative of higher ratings.  Id.  For example, in 2010 the Veteran demonstrated good short and long-term memory upon examination; in 2015 the Veteran described his memory as "sometimes good, sometimes not so good" but could not provide examples of current memory problems and testing at that time revealed memory was in the average or low average range; and in 2016 the examiner noted mild memory loss such as forgetting names, directions or recent events.    

The Board also notes that a GAF score of 59 was assigned in the Veteran's 2010 VA examination, which correlated in the DSM-IV as "moderate" symptomology (i.e. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (i.e. few friends, conflicts with peers or co-workers).  The Veteran's current 30 percent schedular rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Thus, as the previously assigned GAF score falls into a band that can reflect moderate impairment in areas such as work or school, family relations, and thinking or mood, the assigned GAF score is not in significant conflict with the assigned 30 percent disability rating.  See 38 C.F.R. §§ 4.125, 4.126, 4.130; see also Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition.  

Importantly, the 2016 examiner determined that overall the Veteran's mental health disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Such a level of impairment is commensurate with a 30 percent disability rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The examiner also opined that the level of impairment in 2010 was essentially the same as it was in 2016.  This opinion is afforded high probative value.  

Thus, as the weight of the evidence demonstrates that the Veteran's depressive disorder has not been manifested by occupational and social impairment with reduced reliability and productivity (as required for a 50 percent rating under Diagnostic Code 9434) during any part of the rating period, a disability rating in excess of 30 percent for the service-connected major depressive disorder is not warranted.  See 38 C.F.R. §§ 4.3, 4.7.  In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

The Board has also considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected depressive disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9434.  During the period on appeal, the Veteran's major condition was manifested by symptoms of depressed mood, anxiety, sleep impairment, and mild memory loss.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his depressive disorder and alcohol abuse disorder, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  

III.  Service Connection

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis if there is evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service connected disability.  38 C.F.R. § 3.310.  

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he currently suffers from gastroesophageal reflux disease (GERD) that was caused by service or caused or aggravated by his service-connected mental health disorders, and that he suffers from an abdominal aortic aneurysm (AAA) that was caused or aggravated by his service-connected asthma.  

As an initial matter, the Board notes that the evidence does not reflect that the Veteran served in Vietnam or was otherwise exposed to herbicide agents during his military service.  In addition, GERD and AAA are not diseases that VA recognizes as related to exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, presumptive service connection for either of these disorders as a result of herbicide exposure is not warranted.  

A.  GERD

The evidence of record, including VA and private treatment records, establishes that the Veteran has an ongoing diagnosis of GERD.  Thus, the Board finds that the Veteran has a current disability for service connection purposes.  

However, the evidence of record does not establish an in-service incurrence or aggravation of GERD. The Veteran's service treatment records, including his separation examination, are silent for complaints, treatment, or a diagnosis of GERD.  No other evidence competently and credibly shows any in-service event upon which a claim for service connection could be based.  See 38 C.F.R. § 3.303.  Therefore, a medical opinion on the relationship between the current GERD and service is unnecessary, and the Board finds that the Veteran's GERD is not etiologically related to his active service.  Thus, service connection cannot be awarded on a direct basis. 

The Veteran also asserts the theory that his diagnosed GERD was caused or aggravated by his service-connected depressive disorder.  Service connection may be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In November 2014, the Board remanded the Veteran's claim for a VA examiner to opine as to whether his GERD is related to his service-connected depressive disorder.  The examination was performed in July 2016.  The examiner reviewed the Veteran's treatment records and VA claims file, and noted a diagnosis of GERD in 2011.  The Veteran reported infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, and regurgitation.  The examiner also noted that the Veteran underwent an upper endoscopy in November 2011 that indicated the Veteran had a hiatal hernia.  

As to the etiology of the Veteran's GERD, the examiner stated that the primary event in in the pathogenesis of GERD is gastroesophageal junction incompetence (i.e., the movement of gastric juice from the stomach into the esophagus), which is caused by three dominant pathophysiologic mechanisms: transient lower esophageal sphincter relaxations (tLESRs); a hypotensive lower esophageal sphincter (LES); and anatomic disruption of the gastroesophageal junction, often associated with a hiatal hernia.  The examiner therefore opined that, since depression is not a recognized risk factor or mechanism for the development of gastroesophageal junction incompetence, it was unlikely that the GERD is secondary to the Veteran's depressive disorder.  The examiner further opined that it also follows that since depression has not been shown to cause gastroesophageal junction incompetence it was unlikely that the Veteran's GERD was aggravated (permanently worsened) by the Veteran's service-connected depression. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for GERD, to include as secondary to service-connected depressive disorder. 

The Board acknowledges the Veteran's various lay assertions that he believes his GERD is related to service or secondary to his depressive disorder.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the etiology of the Veteran's GERD is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his GERD is not competent medical evidence, and the Board affords more weight to the VA examiner's opinion.  

In this case, the Board has the authority to and affords more probative weight to the opinions of the VA examiner regarding the etiology of the Veteran's GERD.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner is a medical professional who reviewed the claims file and considered the reported history to support the conclusion.  In addition, the opinion of the VA examiner is not contradicted by any other medical opinion of record, and was based on the examiners' thorough review of the claims file.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

B.  Abdominal Aortic Aneurysm

The Veteran filed a claim for service connection for AAA in July 2010, claiming that his service-connected bronchial asthma, and the adrenaline injections he received as treatment, caused or aggravated his AAA. In support of his claim, the Veteran submitted articles discussing a possible correlation between AAA and asthma and adrenalin shots.  

Initially, the Board notes that the Veteran has not claimed, nor does the record suggest, that service connection may be warranted for his AAA as directly related to active service.  Therefore, the Board will not address direct service connection in conjunction with the instant claim.

The Veteran was afforded a VA examination in October 2010, at which time his diagnosis of AAA was confirmed.  The VA examiner stated that the Veteran's AAA is likely not a secondary manifestation of his service-connected bronchial asthma, noting that the major risk factors for AAA include age, smoking, sex and race, atherosclerosis, hypertension and family history.  Therefore, as some of these risk factors applied to the Veteran (the Board also notes that the Veteran's treatment records show a history of hypertension), the examiner opined that it was less likely than not that the Veteran's asthma caused his AAA.  

Upon Board remand, the Veteran was afforded a second VA examination in July 2016 for an opinion on whether it was at least as likely as not that the Veteran's diagnosed AAA was aggravated (permanently worsened) by his service-connected bronchial asthma, and to specifically address the Veteran's submitted evidence, which did not appear to be discussed or considered by the October 2010 examiner.   

Upon examination and review of the Veteran's claims file, the examiner opined that the studies submitted by the Veteran that suggested a possible link between asthma and AAA did not constitute clear and convincing evidence.  Rather, the examiner opined, more weight should be given to medical literature that is authoritative, accredited, peer-reviewed, and current, such as UpToDate.  Parenthetically, the Board is fully aware that the benefit of the doubt standard applies to awarding service connection and not a clear and convincing evidence standard.  Reading the entire opinion it is clear that the examiner's opinion is in keeping with the benefit of the doubt standard and not a clear and convincing standard.  In any event, the Board as fact finder will weigh the evidence using the proper standard.  

The examiner noted that, according to UpToDate, and regarding the epidemiology, risk factors, pathogenesis and natural history of AAA, asthma is not a recognized risk factor for, nor has it been shown to be causative of, AAA.  Thus, the examiner opined that it was unlikely that the Veteran's AAA was caused by service-connected asthma.  The examiner further noted that UpToDate differentiated between the risk factors that contribute to the development of AAA, and the risk factors that contribute to the expansion and rupture of existing AAA.  According to the examiner, severe chronic obstructive pulmonary disease with decreased FEV1 had been associated with expansion and rupture of existing AAA.  While the Veteran had moderately decreased FEV1, his AAA had been stable for 8 years and had not ruptured so the examiner opined that the Veteran's asthma "clearly" had not aggravated his AAA.  Additionally, the examiner noted that the Veteran also has hypertension, which in turn could potentially have contributed to the development of AAA.  As asthma and the use of adrenalin shots to treat it is also not a recognized risk factor for the development of hypertension, the examiner opined that it was unlikely that the Veteran's AAA is etiologically related to either his hypertension or service-connected asthma, including its treatment.   

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for AAA, claimed as secondary to service-connected asthma. 

The Board acknowledges the Veteran's various lay assertions that he believes his AAA is related to his service-connected asthma, and specifically its treatment.   However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1376-77.  In this regard, the etiology of the Veteran's AAA is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, his lay opinion and evidence as to the etiology of his AAA is not competent medical evidence, and the Board affords more weight to the VA examiner's opinion.  
In this case, the Board has the authority to and affords more probative weight to the opinions of the VA examiner regarding the etiology of the Veteran's AAA.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The VA examiner is a medical professional who reviewed the claims file and considered the reported history to support the conclusion.  In addition, while the Veteran proposed an alternative medical theory as to the etiology of his AAA, the opinion of the VA examiner is not contradicted by any other professional medical opinion of record, and was based on the examiners' thorough review of the claims file (including the articles submitted by the Veteran), and relevant authoritative, accredited, and peer-reviewed medical literature.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

In reaching this determination, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

ORDER

Entitlement to an initial disability rating in excess of 30 percent for an unspecified depressive disorder with alcohol use disorder is denied.

Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected unspecified depressive disorder with alcohol use disorder, is denied.

Entitlement to service connection for an abdominal aortic aneurysm, claimed as secondary to service-connected bronchial asthma, is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


